

115 HR 5730 : Transportation Security Technology Innovation Reform Act of 2018
U.S. House of Representatives
2018-06-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IIB115th CONGRESS2d SessionH. R. 5730IN THE SENATE OF THE UNITED STATESJune 26, 2018Received; read twice and referred to the Committee on Commerce, Science, and TransportationAN ACTTo require testing and evaluation of advanced transportation security screening technologies
			 related to the mission of the Transportation Security Administration, and
			 for other purposes.
	
 1.Short titleThis Act may be cited as the Transportation Security Technology Innovation Reform Act of 2018. 2.DefinitionsIn this Act:
 (1)AdministrationThe term Administration means the Transportation Security Administration. (2)AdministratorThe term Administrator means the Administrator of the Administration.
 (3)Appropriate congressional committeesThe term appropriate congressional committees means the Committee on Homeland Security of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate.
 (4)DepartmentThe term Department means the Department of Homeland Security. 3.Transportation Systems Integration Facility (a)In generalThere is established in the Administration a Transportation Security Administration Systems Integration Facility (TSIF) for the purposes of testing and evaluating advanced transportation security screening technologies related to the mission of the Administration. The TSIF shall—
 (1)evaluate such technologies to enhance the security of transportation systems through screening and threat mitigation and detection;
 (2)conduct testing of such technologies to support identified mission needs of the Administration and to meet requirements for acquisitions and procurement;
 (3)to the extent practicable, provide original equipment manufacturers with test plans to minimize requirement interpretation disputes and adhere to provided test plans;
 (4)collaborate with other technical laboratories and facilities for purposes of augmenting TSIF’s capabilities;
 (5)deliver advanced transportation security screening technologies that enhance the overall security of domestic transportation systems; and
 (6)to the extent practicable, provide funding and promote efforts to enable participation by a small business concern (as such term is described under section 3 of the Small Business Act (15 U.S.C. 632)) that has an advanced technology or capability but does not have adequate resources to participate in testing and evaluation processes.
 (b)Staffing and resource allocationThe Administrator shall ensure adequate staffing and resource allocations for the TSIF in a manner which—
 (1)prevents unnecessary delays in testing and evaluating advanced transportation security screening technologies for acquisitions and procurement determinations;
 (2)ensures the issuance of final paperwork certification does not exceed 45 days after the conclusion of such testing and evaluation; and
 (3)collaborates with technology stakeholders to close capabilities gaps in transportation security. (c)Timeframe (1)In generalThe Administrator shall notify the appropriate congressional committees whenever testing and evaluation by TSIF of an advanced transportation security screening technology under this section exceeds 180 days as determined from the date on which the owner of such technology turned over such technology to the Administration after installation for testing and evaluation purposes, as evidenced by a signed Test Readiness Notification from such owner to the Administration. Such notification shall include—
 (A)information relating to the arrival date of such technology; (B)reasons why the testing and evaluation process has exceeded 180 days; and
 (C)an estimated time for completion of such testing and evaluation. (2)Retesting and evaluationAdvanced transportation security screening technology that fails testing and evaluation by the TSIF may be retested and evaluated.
 (d)Relationship to other department entities and Federal agenciesThe authority of the Administrator under this title shall not affect the authorities or responsibilities of any officer of the Department or of any officer of any other department or agency of the United States with respect to research, development, testing, and evaluation, including the authorities and responsibilities of the Undersecretary for Science and Technology of the Department and the Countering Weapons of Mass Destruction Office of the Department.
			4.Review of technology acquisitions process
 (a)In generalNot later than 180 days after the date of the enactment of this Act, the Administrator shall, in coordination with relevant officials of the Department, conduct a review of existing advanced transportation security screening technology development, acquisitions, and procurement practices within the Administration. Such review shall include—
 (1)identifying process delays and bottlenecks within the Department and the Administration regarding how such technology is identified, developed, acquired, and deployed;
 (2)assessing whether the Administration can better leverage existing resources or processes of the Department for the purposes of technology innovation and development;
 (3)assessing whether the Administration can further encourage innovation and competition among technology stakeholders, including through increased participation of and funding for small business concerns (as such term is described under section 3 of the Small Business Act (15 U.S.C. 632));
 (4)identifying best practices of other Department components or United States Government entities; and (5)a plan to address problems and challenges identified by such review.
 (b)BriefingThe Administrator shall provide to the appropriate congressional committees a briefing on the findings of the review required under this section and a plan to address problems and challenges identified by such review.
			5.Administration acquisitions and procurement enhancement
 (a)In generalThe Administrator shall— (1)engage in outreach, coordination, and collaboration with transportation stakeholders to identify and foster innovation of new advanced transportation security screening technologies;
 (2)streamline the overall technology development, testing, evaluation, acquisitions, procurement, and deployment processes of the Administration; and
 (3)ensure the effectiveness and efficiency of such processes. 6.AssessmentThe Secretary of Homeland Security, in consultation with the Chief Privacy Officer of the Department of Homeland Security, shall submit to the Committee on Homeland Security of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate a compliance assessment of the Transportation Security Administration’s acquisition process relating to the health and safety risks associated with implementation of screening technologies.Passed the House of Representatives June 25, 2018.Karen L. Haas,Clerk.